DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/07/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold Brown on 11/01/2021.
The application has been amended as follows: Claim 1 is amended to recite:  A voltage limiter with overvoltage protection, comprising an insulating shell, closed from  a top of the insulating shell by an electrically and thermally conductive first contact plate provided with a first connecting point and from of the insulating shell by an electrically and thermally conductive second contact plate provided with a second connecting point, wherein first and second triggering semiconductor elements oriented in opposing directions are located inside the insulating shell and a protection member is connected in parallel to the first and second triggering semiconductor elements, the protection member comprising one or more varistors connected in parallel, wherein the protection element is located between a thermally and electrically conductive first inner plate and a thermally and electrically conductive second inner plate, wherein the semiconductor elements are simultaneously interconnected with an electronic control device and connecting points via in the voltage limiter is equipped with a compressive construction for mutual clamping and electrical interconnection of individual parts comprising the first triggering semiconductor element located between the thermally and electrically conductive first inner plate, which is in contact with an anode of the first triggering semiconductor element, and the second triggering semiconductor element located between the thermally and electrically conductive second inner plate, which is in contact with a cathode of the second triggering semiconductor element, and the thermally and electrically conductive second contact plate, which is in contact with an anodeof the second triggering semiconductor element, wherein the first contact plate and the second inner plate are pushed against each other via the first triggering semiconductor element, the first inner plate and the protection element at least by two electrically conductive first thrust members located vertically to  an X-axis, electrically insulated from the first inner plate bywherein the first contact plate and the second inner plate are simultaneously electrically interconnected, and the second contact plate and the first inner plate are pushed against each other via the second triggering semiconductor element, the second inner plate and the protection element at least by two electrically conductive second thrust members located vertically to the  X-axis, electrically insulated from the second inner plate by wherein the second contact plate and the first inner plate are simultaneously electrically bonded.

voltage limiter according to claim 1, wherein the electronic control device is located outside the insulating shell , the electronic control device comprising a first control device interconnected with a control electrode

Claim 3 is amended to recite: The voltage limiter according to claim 1, wherein the electronic control device is located inside the insulating shell , the electronic control device comprising a first control device and a second control device, and an upper surface of the first flat plate, with  a reversed U-shaped crosscut, wherein the first control device, located in a formed first cavity, is interconnected via a first interconnecting pin passing through an opening in the first additional plate with a control electrodethe first additional plate and the first contact plate, and the first control device is interconnected via the auxiliary lines with the first contact plate and the first additional plate, and the second inner plate comprising a second flat plate and a second additional plate with a U-shaped crosscut sitting on a bottom surface of the second flat plate, wherein the second control device, located in a formed second cavity, a control electrode of the second triggering semiconductor element, located between the second additional plate and the second contact plate, via a second interconnecting pin passing through an opening in the second additional plate, and the second control device is interconnected with the second contact plate and the second additional plate via the auxiliary lines.

voltage limiter according to claim 2, wherein the first triggering semiconductor element and the second triggering semiconductor element comprise encapsulated thyristors.

Claim 5 is amended to recite: The voltage limiter according to claim 2, wherein the first triggering semiconductor element and the second triggering semiconductor element comprise semiconductor chips.

Claim 6 is amended to recite: The voltage limiter according to claim 2, comprising a space inside the insulating shell 

Claim 7 is amended to recite: The voltage limiter according to claim 2, wherein the first thrust members and the second thrust members comprise studs and nuts.

Claim 8 is amended to recite: The voltage limiter according to claim 2, wherein the protection element is located directly on the X-axis of the insulating shell and the first triggering semiconductor element and the second triggering semiconductor element are located symmetrically towards the X-axis. 

Claim 9 is amended to recite: The voltage limiter according to claim 2, wherein the first contact plate, second contact plate, the  plate and the plate arein shape.

voltage limiter according to claim 2, wherein the first control device and the second control device form one unit.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially the first triggering semiconductor element located between the thermally and electrically conductive first inner plate, which is in contact with a cathode of the first triggering semiconductor element, and the thermally and electrically conductive first contact plate, which is in contact with an anode of the first triggering semiconductor element, and the second triggering semiconductor element located between the thermally and electrically conductive second inner plate, which is in contact with  a cathode of the second triggering semiconductor element, and the thermally and electrically conductive second contact plate, which is in contact with an anode of the second triggering semiconductor element. The closest prior art of record is Zeller et al. U.S. Patent Application 2004/0257742 (hereinafter “Zeller”). Regarding claim 1, Zeller teaches a voltage limiter (refer to fig. 13) with overvoltage protection (implicit), comprising an insulating shell (i.e. insulation 50)(fig.13), closed from a top of the insulating shell by an electrically and thermally conductive first contact plate (i.e. outer plate 30)(fig.13) provided with a first connecting point (i.e. current connection 2)(fig.1) and from a bottom of the insulating shell by an electrically and thermally conductive second contact plate (i.e. outer plate 36)(fig.13) provided with a second connecting point (i.e. current connection 3)(fig.1), wherein first and second triggering semiconductor elements oriented in opposing directions are located inside the insulating shell (i.e. thyristors T1 and T2)(fig.13) and a protection member (i.e. varistor)(fig.13) is connected in parallel to the first and second triggering semiconductor elements (implicit), the protection member comprising one or more varistors connected in parallel (implicit), wherein the protection element is located between a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839